Bleckley, Chief Justice.
By the will of Mrs. Odom, made in 1884, her husband .and her two children each became the beneficial owner of one equal share in her estate. According to the evidence that estate was of the value of $3,200, and before *331the judgments against Odom were rendered he had withdrawn from the assets more than his full share of the estate. This being so, what was left belonged to the two children, and a sale and conveyance of the same made by Odom as executor, under a power contained in the will, passed title to the purchasers free from the lien of the judgments in question, though that sale and conveyance did not take place until after these judgments were rendered. A legatee or devisee has no interest left in an estate upon which a lien could attach in favor of his creditor after he has received and appropriated to his own use as much of the estate as he was entitled to. That he has done this informally and without any partition or division in terms, would certainly make no difference where the estate is in the hands of the legatee or devisee himself and he is also executor, and enough of it is in ready money to pay off his interest, and he retains the money and appropriates it to his own use. In this case suppose Odom had not exercised his power of sale as to these lands but had retained the lands until after his children became of full age, could not the children have recovered them from him as their property upon proof that he had expended for his own use money belonging to the estate amounting to more than one third of the whole value of the estate? We think there can be no question that they could. The direction in the will to keep the property together was not obligatory upon Odom as to his own interest in it, for he was a mature man and no trust of which he was both the beneficiary and the trustee could be raised by the will which would be obligatory upon him as to his one third clear interest in the assets of the estate. The court erred in directing a verdict for the plaintiffs and against the claimants in the court below. Judgment reversed.